[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION ON REARGUMENT
The court granted defendants' oral motion to reargue the court's decision of May 26, 1995. On June 22, 1995, the court heard such reargument by the parties for nearly the entire day. The defendants concentrated primarily upon lettered paragraphs in their motion to set aside judgment dated June 12, 1995.
The court has considered these arguments, has reviewed all of the exhibits in this case, particularly those referenced by counsel at reargument, all of its notes from trial and from all arguments CT Page 6315 of counsel as well as the briefs of the parties.
Based upon the totality of all of the evidence, the court is not persuaded to change its findings or conclusions. Accordingly, the Memorandum of Decision dated May 26, 1995 is confirmed.
Rittenband, J.